DETAILED ACTION
This application repeats a substantial portion of prior Application No. 16,431,443, filed 04/11/2016, and adds disclosure not presented in the prior application. 
For Example; the original specification lack supporting  a “ratio limitation” limited in Claims 1 and 19 lines 10-12 and Claims 12 and 17 lines 1-4.
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. 
Should applicant desire to Claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement filed 06/30/2022 has been fully considered and is attached hereto.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  Therefore, the “ratio limitation” in Claim 1 and 19 lines 10-12 and Claims 12 and 17 lines 1-4 must be shown or the feature canceled from the Claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in Claims 12, 15, 17 and 19-20 is a relative term which renders the Claims indefinite. The term "about" is not defined by the Claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggest that the phrase “about” be excluded from the Claims language. See: MPEP 2173.05(b)(III)(A)).
     Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the Claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. § 101 which forms the basis for all obviousness rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 18 are rejected under 35 U.S.C. § 101 as claiming the same invention as that of Claim 9 of prior U.S. Patent No. 11,382,240. 
This is a statutory double patenting rejection.
With respect to Claim 14, Claim 9 of the '240 patent recites (Recitations of the ‘240 patent in parentheses) A self-expanding gap filler positionable between adjacent elements in a data center, the self-expanding gap filler comprising: a compressible material; and an outer layer having an outer surface and an inner surface, the inner surface configured to define a sealed inner space, the outer layer configured to encapsulate the compressible material in a compressed state within the inner space, wherein the compressible material is configured to expand from the compressed state within the inner space of the outer layer to an expanded state within the inner space of the outer layer, and wherein an overall width of the self-expanding gap filler when the compressible material is in the expanded state is less than six inches (Cl. 9: verbatim).
With respect to Claim 18, Claim 9 of the '240 patent recites (Recitations of the ‘240 patent in parentheses) The self-expanding gap filler according to claim 14, wherein an overall length of the self-expanding gap filler is in a range of 24 inches to 30 inches (Cl. 9: verbatim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
    
Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning el al (US 2017/0295674) in view of Toya (US 9,007,762). 
Regarding Claim 1, Fanning in (Figs 1-12) discloses a self-expanding gap filler (100), (Fig 2) positionable between adjacent elements (230a/230b) in a data center (200), the self-expanding gap filler (100) comprising: 
a compressible material (120, ¶ 7, II. 5-10); and 
an outer layer (110) having an outer surface and an inner surface (Fig 3A), the inner surface configured to define a sealed inner space (¶ 29, II. 9-11), the outer layer configured to encapsulate the compressible material (120) in a compressed state within the inner space (¶ 29, II. 11-13), 
wherein the compressible material (120) is configured to expand from the compressed state within the inner space of the outer layer to an expanded state within the inner space of the outer layer (¶ 30, II. 5-14), (Fig 1B).
Fanning discloses all of the limitations of Claim 1 except for “wherein a ratio of an overall length of the self-expanding gap filler to an overall width of the self-expanding gap filler when the compressible material is in the compressed state is from 4:1 to 16:1”.
However where Fanning in [0032] specifies that the outer layer (110) may be made to any desirable size, length, width or shape depending on the gap to be filled, and
Furthermore US 9007762B2 to Toya (In Fig 3) illustrate air bags (35A and 35B) with different sizes to fill a particular gap in the server rack data center (Col 8, II. 36-47).
	
As such, Fanning in view of Toya establish that the size of the gap filler in compressed or expanded state is a result-oriented variable.  
See MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fanning with Toya and by selecting a self-expanding gap filler with an overall length to an overall width in the compressed state be from 4:1 to 16:1, since doing so would allow the user to use a single self-expanding gap filler in between server racks of a data center having an overall length much longer than the overall width in contrast to using many self-expanding gap fillers in between server racks of a data center having similar lengths and widths. See: In re Aller 105 USPQ 233 (CCPA 1955).
	Regarding Claim 2, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein at least one of the adjacent elements (23a/230b) comprises a server rack (230a/230b) in the data center (200), (Fig 7), and wherein the self-expanding gap filler (100) at least partially fills a gap (G1) between the adjacent elements (23a/23b) in the data center (200) when the compressible material (120) is in the expanded state (Fig 7).
Regarding Claim 3, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein an overall thickness of the self-expanding gap filler (100) when the compressible material (120) is in the expanded state is between 1 inch to 3½ inches (¶ 34, II. 6-10), and wherein the overall thickness of the self-expanding gap filler when the compressible material (120) is in the compressed state is between ⅛ inch to ½ inch (¶ 34, II. 6-10).
Regarding Claim 4, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the overall length of the self-expanding gap filler (100) is in a range of 24 inches to 30 inches (¶ 31, II. 1-6).
Regarding Claim 5, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the overall length of the self-expanding gap filler (100) is 96 inches (¶ 31, II. 1-6).
Regarding Claim 6, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the outer layer (110) has a tubular shape with two sealed long edges and two sealed short edges (¶ 32, II. 1-4), (Figs 3A-3B).
Regarding Claim 7, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the outer layer (110) comprises Polyethylene (PE), Polypropylene (PP), Polyvinylchloride (PVC), Polyester (PET), or Polyamide (PA) (¶ 33, II. 1-4).
Regarding Claim 8, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the compressible material (120) comprises open cell foam, closed cell foam, charcoal foam, or acoustical foam (¶ 35, II. 1-4).
Regarding Claim 9, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the self-expanding gap filler (100) further comprising a valve (130) connected to the outer layer (110), the valve (130) being configured to at least temporarily release the sealed inner space (¶ 48, II.1-6), (Fig 11).
Regarding Claim 10, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein the outer layer (110) is configured to be punctured or cut to release the sealed inner space (¶ 36, II. 8-10).
 Regarding Claim 11, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings (In Figs 1-12) further discloses wherein an overall width of the self-expanding gap filler (100) when the compressible material (120) is in the expanded state is less than six inches (¶ 43, II. 9-12).
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning in view of Toya and further in view of Hughes. 
Regarding Claim 12, Fanning in view of Toya discloses the limitations of Claim 1, however Fannings as modified does not disclose wherein a ratio of the overall width of the self-expanding gap filler when the compressible material is in the compressed state to an overall width of the self-expanding gap filler when the compressible material is in the expanded state is about 1.5 to 1.
Instead Hughes (In Fig 1) teaches wherein a ratio of the overall width of the self-expanding gap filler (102/801) when the compressible material (802) is in the compressed state to an overall width of the self-expanding gap filler (102/801) when the compressible material (802) is in the expanded state is about 1.5 to 1 (from 1.35 to 0.9 inches), Col 6, II. 22-26), (Col 13, II. 52-63).
It would have been obvious to an ordinary skilled person in the art at the time invention was filed to modify Fanning with Toya and further with Hughes with the self-expanding gap filler having overall width ratio of 1.5 to 1 from expanded to compressed state to benefit from providing a system with high thermal conductivity that effectively connecting high heat dissipation devices to a common cooling plate by thermal elevation and co-planarization to a side of the enclosure while providing accessibility for ease serviceability (Hughes, Col 2, II. 5-17 ).
Regarding Claim 13, Fanning in view of Toya and further in view of Hughes discloses the limitations of Claim 12, where Fanning (In Figs 1-12) further discloses wherein at least one of the adjacent elements (230a/230b) comprises a server rack (230a/230b) in the data center (200), wherein the self-expanding gap filler (100) at least partially fills a gap (G1) between the adjacent elements in the data center when the compressible material is in the expanded state (¶ 43, II. 1-9), wherein the outer layer (110) comprises Polyethylene (PE), Polypropylene (PP), Polyvinylchloride (PVC), Polyester (PET), or Polyamide (PA), (¶ 33, II. 1-4) wherein the compressible material (120) comprises open cell foam, closed cell foam, charcoal foam, or acoustical foam (¶ 35, II. 1-4), wherein the overall length of the self-expanding gap filler is in a range of 24 inches to 30 inches (¶ 31, II. 1-6), wherein an overall width of the self-expanding gap filler when the compressible material is in the expanded state is less than six inches (¶ 43, II. 9-12), and wherein an overall thickness of the self-expanding gap filler when the compressible material is in the expanded state is between 1 inch to 3 ½ inches (¶ 34, II. 6-10).
Claims 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fanning in view of Hughes. 
Regarding Claim 19, Fanning (In Figs 1-12) discloses a self-expanding gap filler (100) positionable between adjacent elements (230a/230b) in a data center (200), the self-expanding gap filler (100) comprising: a compressible material (120, ¶ 7, II. 5-10), and an outer layer (110) having an outer surface and an inner surface (Fig 3A), the inner surface configured to define a sealed inner space (¶ 29, II. 9-11), the outer layer (110) configured to encapsulate the compressible material (120) in a compressed state within the inner space (¶ 7, II. 5-10), wherein the compressible material (120) is configured to expand from the compressed state within the inner space of the outer layer to an expanded state within the inner space of the outer layer (¶ 30, II. 5-14), (Fig 1B). 
However Fanning does not disclose wherein a ratio of an overall width of the self-expanding gap filler when the compressible material is in the compressed state to an overall width of the self-expanding gap filler when the compressible material is in the expanded state is about 1.5:1.
Instead Hughes (In Fig 1) teaches wherein a ratio of the overall width of the self-expanding gap filler (102/801) when the compressible material (802) is in the compressed state to an overall width of the self-expanding gap filler (102/801) when the compressible material (802) is in the expanded state is about 1.5 to 1 (from 1.35 to 0.9 inches), Col 6, II. 22-26), (Col 13, II. 52-63).
It would have been obvious to an ordinary skilled person in the art at the time invention was filed to modify Fanning with Hughes with the self-expanding gap filler having overall width ratio of 1.5 to 1 from expanded to compressed state to benefit from providing a system with high thermal conductivity that effectively connecting high heat dissipation devices to a common cooling plate by thermal elevation and co-planarization to a side of the enclosure while providing accessibility for ease serviceability (Hughes, Col 2, II. 5-17 ).
Regarding Claim 20, Fanning in view of Hughes discloses the limitations of Claim 19, however Fanning (In Figs 1-12) further discloses wherein the overall width of the self-expanding gap filler (100) when the compressible material (120) is in the compressed state is about six inches (¶ 43, II. 9-12), (Fig 7), and wherein the overall width of the self-expanding gap filler when the compressible material is in the expanded state is about four inches (¶ 34, II. 6-10).
           					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Stall Containment of Rack in Data Center US-20140254089-A1, Hot Aisle Containment Cooling System and Method US-20100188816-A1, Fan Controlled Ambient Air Cooling of Equipment in a Controlled Airflow Environment US-20170311487-A1, In Situ Expandable Tubulars US-20180087350-A1, Self-Cooling Jacket for Electronic Device US-20040190255-A1. Other pertinent art made of record are on form PTO-892 notice of reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835